DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azamian et al (Pub. No.:  US 2016/0128767).
	Regarding claim 22, Azamian et al disclose a method, comprising applying mechanical or ultrasound energy directly to at least a portion of a nerve plexus or at least a portion of a ganglion in a subject to induce modulation of one or more nerve pathways [see 0417, 0431, abstract] by disclosing the focus or foci of the ultrasound system may be focused on one or more nerves innervating a liver, pancreas, duodenum or other organ (e.g., nerves of the hepatic plexus, celiac plexus, celiac ganglion) [see 0431].



Regarding claim 23, Azamian et al disclose wherein the at least the portion of the nerve plexus or the at least the portion of the ganglion is anatomically selected or image guided via a controller associated with an energy application device [see 0430] by disclosing the one or more transducers are configured to focus energy at a desired location. In some embodiments the desired, or target, location is defined by external imaging means. The foci or other target locations may be determined by any of the image-guided techniques [see 0430],

Regarding claim 24, Azamian et al disclose wherein the method comprises applying the mechanical or ultrasound energy to at least the portion of the nerve plexus, and wherein the nerve plexus is a peripheral nerve plexus [see 0138, 0261, 0366] by disclosing modulation of nerve fibers (e.g., the sympathetic nerve fibers of the hepatic plexus) [see 0139].

Regarding claim 25, Azamian et al disclose wherein the method comprises applying the mechanical or ultrasound energy directly to at least the portion of the ganglion, and wherein the ganglion is a peripheral ganglion (sympathetic ganglia) [see 0261, 0366, 0452].

Regarding claim 26, Azamian et al disclose wherein the modulation of the one or more nerve pathways comprises activation or deactivation of a first nerve pathway of the one or more nerve pathways and a lack of activation or deactivation of a second nerve pathway of the one or more nerve pathways [see 0417, 0452, 0138] by disclosing Parasympathetic and sympathetic nerve fibers tend to have opposing physiologic effects, and therefore, in some embodiments, only the sympathetic nerve fibers and not the parasympathetic nerve fibers are disrupted (e.g., denervated, ablated) in order to achieve the effects of reducing endogenous glucose production and increasing hepatic and peripheral glucose storage [see 0138] [see 0138].
Regarding claim 27, Azamian et al disclose wherein the first nerve pathway is an anti-inflammatory pathway and the second nerve pathway is a glucose regulatory pathway [see 0138] by disclosing Parasympathetic and sympathetic nerve fibers tend to have opposing physiologic effects, and therefore, in some embodiments, only the sympathetic nerve fibers and not the parasympathetic nerve fibers are disrupted (e.g., denervated, ablated) in order to achieve the effects of reducing endogenous glucose production and increasing hepatic and peripheral glucose storage [see 0138].  The sympathetic nerve fibers are denervated while the parasympathetic nerve fibers are simultaneously stimulated in order to achieve the effects of reducing endogenous glucose production and increasing hepatic and peripheral glucose storage [see 0138].

Regarding claim 28, Azamian et al disclose wherein the first nerve pathway is a glucose regulatory pathway [see 0138-0139] and the second nerve pathway is an anti-inflammatory pathway [see 0138].

Regarding claim 29, Azamian et al disclose wherein the first nerve pathway is associated with a change in concentration of a cytokine, a hormone, or a neurotransmitter [see 0138-0139]

Regarding claim 30, Azamian et al disclose wherein the modulation of the one or more nerve pathways results in respective changes in concentration of one or more molecules comprising glucose, insulin, tumor necrosis factor (TNF), acetylcholine, norepinephrine, or dopamine, or a combination thereof [see 0138-0139].

Regarding claim 31, Azamian et al disclose wherein the subject is a subject with a metabolic disorder, and wherein modulation causes a change in a circulating glucose concentration of the subject relative to a baseline concentration [see 0138-0139].

Regarding claim 32, Azamian et al disclose a method, comprising 
applying extracorporeal mechanical or extracorporeal ultrasound energy directly to at least a portion of a nerve plexus or at least a portion of a ganglion in a subject [see 0417, 0431, abstract] by disclosing the focus or foci of the ultrasound system may be focused on one or more nerves innervating a liver, pancreas, duodenum or other organ (e.g., nerves of the hepatic plexus, celiac plexus, celiac ganglion) [see 0431] to induce a first modulation of one or more first nerve pathways and a lack of a second modulation of one or more second nerve pathways [see 0138-0139] by disclosing sympathetic nerve fibers are denervated while the parasympathetic nerve fibers are simultaneously stimulated in order to achieve the effects of reducing endogenous glucose production and increasing hepatic and peripheral glucose storage [see 0138-0139].

Regarding claim 33, Azamian et al disclose wherein the one or more first nerve pathways comprise a first anti-inflammatory pathway, a first glucose regulatory pathway, a first insulin production pathway, a first neuro-immune pathway, or a first dopamine production pathway, or a combination thereof [see 0138-0139].

Regarding claim 34, Azamian et al disclose wherein the one or more second nerve pathways comprise a second anti-inflammatory pathway, a second glucose regulatory pathway, a second insulin production pathway, a second neuro-immune pathway, or a second dopamine production pathway, or a combination thereof [see 0138-0139].

Regarding claim 35, Azamian et al disclose wherein the one or more first nerve pathways is associated with a change in concentration of a cytokine, a hormone, or a neurotransmitter in the subject [see 0138-0139].

Regarding claim 36, Azamian et al disclose wherein the first modulation of the one or more first nerve pathways results in respective changes in concentration of one or more molecules comprising glucose, insulin, tumor necrosis factor (TNF), acetylcholine, norepinephrine, or dopamine, or a combination thereof [see 0138-0139].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Azamian et al (Pub. No.:  US 2016/0128767) in view of Gertner et al (Pub. No.:  US 2011/0257561).

Regarding claims 37-38, Azamian et al disclose a system, comprising: 
an energy application device configured to apply mechanical or ultrasound energy directly to at least a portion of a nerve plexus or at least a portion of a ganglion in a subject to induce modulation of one or more nerve pathways [see 0417-0418, 0431, abstract] by disclosing the focus or foci of the ultrasound system may be focused on one or more nerves innervating a liver, pancreas, duodenum or other organ (e.g., nerves of the hepatic plexus, celiac plexus, celiac ganglion) [see 0431].
Azamian et al don’t disclose a controller configured to spatially select the at least the portion of the nerve plexus or the at least the portion of the ganglion,
Nonetheless, Gertner et al disclose a controller configured to spatially select the at least the portion of the nerve plexus or the at least the portion of the ganglion [see 0309] by disclosing an imaging algorithm can be initiated in which the region of interest is automatically (e.g. through image processing) identified and then subsequent images are compared to the initial demarcated region of interest [see 0309] and the region of interest (ROI) is highlighted in a software algorithm; for example, the renal arteries, the calyces, the medullary region, the cortex, the renal hila, the celiac ganglia [see 0314].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Azamian et al and Gertner et al by spatially selecting the at least the portion of the nerve plexus or the at least the portion of the ganglion; to precisely focus the ultrasound beam to the region of interest.

Regarding claim 39, Azamian et al disclose wherein the energy application device is an ultrasound transducer [see 0417-0418].

Regarding claim 40, Azamian et al disclose wherein the energy application device is configured to apply the mechanical or ultrasound energy directly to the at least the portion of the nerve plexus [see 0138, 0261, 0366] by disclosing modulation of nerve fibers (e.g., the sympathetic nerve fibers of the hepatic plexus) [see 0139].

 	Regarding claim 41, Azamian et al disclose wherein the energy application device is configured to apply the mechanical or ultrasound energy directly to the at least the portion of the ganglion, and wherein the ganglion is a peripheral ganglion (sympathetic ganglia) [see 0261, 0366, 0452].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793